Matter of Graham v Rawley (2016 NY Slip Op 06706)





Matter of Graham v Rawley


2016 NY Slip Op 06706


Decided on October 12, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2015-06186
2015-06187
2015-06190
2015-06193
2015-06489
 (Docket Nos. V-143-09, V-961-09, O-3007-14, O-1685-15, O-2115-15, O-2853-15)

[*1]In the Matter of Jessica Graham, appellant, 
vCharles T. Rawley, respondent.


Salvatore C. Adamo, New York, NY, for appellant.
Larry S. Bachner, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeals from (1) three orders of the Family Court, Richmond County (Alison M. Hamanjian, Ct. Atty. Ref.), dated June 2, 2015, (2) an order of that court (Karen B. Wolff, J.) dated June 24, 2015, and (3) an order of that court (Alison M. Hamanjian, Ct. Atty. Ref.) dated June 30, 2015. The first two orders dated June 2, 2015, after a hearing, dismissed the mother's family offense petitions for, in effect, failure to establish a prima facie case. The third order dated June 2, 2015, after a hearing, denied the mother's motion to, in effect, vacate a previous order of the same court dated October 1, 2014, dismissing the mother's family offense petition, and to reinstate that petition. The order dated June 24, 2015, denied the mother's motion, inter alia, for custody of the subject child. The order dated June 30, 2015, dismissed the mother's petition to hold the father in violation of a prior order of protection.
ORDERED that the orders are affirmed, without costs or disbursements.
We conclude based on our review of the record that the Family Court conducted a sufficiently searching inquiry to ensure that the mother knowingly, voluntarily, and intelligently waived her right to counsel. We find no error in the Family Court's determination granting the mother's request to proceed pro se (see Matter of Graham v Rawley, 140 AD3d 765, 767; cf. People v Providence, 2 NY3d 579, 583).
Additionally, the Family Court properly determined that the mother failed to establish, by a preponderance of the evidence, that the father committed a family offense (see Family Ct Act § 812[1]; Matter of Bah v Bah, 112 AD3d 921, 922).
The mother's remaining contentions are without merit.
BALKIN, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court